good cause and actual prejudice. See NRS 34.726(1). Further, because the
                   State specifically pleaded laches, appellant was required to overcome the
                   presumption of prejudice to the State. See NRS 34.800(2).
                                  Appellant argued that he had good cause because he was
                   without the assistance of counsel in the first post-conviction proceedings.
                   This claim is belied by the record, as counsel was retained and filed
                   multiple supplemental petitions on appellant's behalf. To the extent that
                   appellant relied on Martinez v. Ryan, 566 U.S. 132 S. Ct. 1309 (2012),
                   and argued that ineffective assistance of post-conviction counsel excused
                   his procedural defects, this court has recently held that Martinez does not
                   apply to Nevada's statutory post-conviction procedures.        See Brown v.
                   McDaniel,        Nev. , P.3d (Adv. Op. No. 60, August 7, 2014).
                   Thus, the decision in Martinez would not provide good cause for this late
                   and successive petition. Further, appellant failed to overcome the
                   presumption of prejudice to the State pursuant to NRS 34.800(2). We
                   therefore conclude that the district court did not err in denying appellant's
                   petition as procedurally barred, and we
                                  ORDER the judgment of the district court AFFIRMED.



                                                                         '   J.
                                            Hardesty

                             7)
                   Douglas                                    Cherry

                   cc: Hon. Stefany Miley, District Judge
                        Jose M. Rodriguez
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A 4re.94